Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 21, 2018

                                      No. 04-18-00263-CV

                         IN THE INTEREST OF X.E.R., A CHILD,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA02538
                           Honorable Laura Salinas, Judge Presiding


                                         ORDER
        Appellant has filed a motion requesting access to the sealed clerk’s record and an
extension of time to file his brief. Appellant’s request to access the sealed record is GRANTED.
Appellant’s attorney may appear and review the sealed record at the court. Appellant’s brief is
due twenty days from the date of this order. All parties and their attorneys are ORDERED not to
share the contents of the sealed record with any person except to the extent necessary to prepare
their respective briefs. In the event appellant or appellee reference the sealed record in their
respective briefs, they are ORDERED to (1) file their respective briefs in paper form only, (2)
with a cover letter informing the Clerk of this court that the brief references the sealed record.
See TEX. R. APP. P. 9.2(c)(3) (exception to electronic filing for documents under seal).




                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court